Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Alpha Mobile Imaging, LLC,
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-110
Decision No. CR2096

Date: March 23, 2010

DECISION

This matter is before me on the Centers for Medicare & Medicaid Services’ (CMS)
Motion for Summary Judgment. Petitioner, Alpha Mobile Imaging, LLC, opposes the
motion. | find that no material facts are in dispute and conclude that CMS’s position is
correct as a matter of law. I therefore grant CMS’s Motion and affirm CMS’s
determination to approve Petitioner’s Medicare participation effective May 26, 2009.

I. Background

Petitioner is a supplier of portable x-ray services in the greater Baton Rouge, Louisiana
area. On May 26, 2009, the Louisiana Department of Health and Hospitals (state agency)
conducted a survey of Petitioner to determine whether it was in compliance with
Medicare participation requirements for suppliers of x-ray services. CMS Ex. 1. The
state agency found that Petitioner met all requirements for Medicare participation on the
date of the survey, specifically finding that Petitioner was in compliance with 42 C.F.R.
Part 486, Subparts A-C, the conditions for coverage for suppliers of portable x-ray
services. Id. By letter dated June 8, 2009, CMS notified Petitioner that the effective date
of its Medicare participation was May 26, 2009, the date the state agency surveyed
Petitioner, as that was the earliest date that it determined that Petitioner met all
participation requirements.

By letter dated November 2, 2009, Petitioner requested a hearing. Petitioner asserted that
the effective date of its participation should be moved to July 10, 2008 (the date
Petitioner started to provide portable x-ray services to Medicare beneficiaries) due to the
state agency’s failure to timely notify Petitioner of a moratorium on surveys and other
circumstances beyond Petitioner’s control (but in CMS’s or the state agency’s control)
that unreasonably delayed the survey.

The case was assigned to me for hearing and decision on November 13, 2009. CMS filed
a motion for summary judgment (CMS Br.) on December 14, 2009, accompanied by
CMS exhibits (CMS Exs.) 1-3. Petitioner responded on January 26, 2010 (P. Br.),
accompanied by Petitioner’s exhibits (P. Exs.) 1-7. In the absence of objection, I admit
into evidence CMS Exs. 1-3 and P. Exs. 1-7.

II. Issues
The issues in this case are:
1. Whether summary judgment is appropriate; and

2. Whether CMS’s determination to approve Petitioner as a Medicare supplier
effective May 26, 2009, is correct as a matter of law.

Ill. Controlling Statutes and Regulations

Regulations at 42 C.F.R. Part 424, subpart P, govern the process for the enrollment of
providers and suppliers in the Medicare program. Completion of the enrollment process
is a prerequisite for a provider or supplier to bill and to receive payment for Medicare
covered services, to be granted Medicare privileges and to establish eligibility to submit
claims. 42 C.F.R. §§ 424.500; 424.505; and 424.502. To be enrolled, a provider or
supplier must meet the enrollment requirements specified in section 424.510(d), which
incorporates by reference additional compliance and reporting requirements in section
424.520. CMS is responsible for validating the accuracy of the information submitted as
part of the enrollment process, but uses Medicare contractors to verify information and to
recommend approval or denial to CMS.

With respect to the effective date of Medicare reimbursement, the enrollment regulations
incorporate by reference the regulation at 42 C.F.R. § 489.13, as well as other regulatory
provisions. 42 C.F.R. § 424.510(b). The preamble to the 2006 final rule explained that,

while CMS would not grant billing privileges until completion of the enrollment process
and approval of the enrollment application, the effective date for reimbursement of
Medicare covered services would continue to be determined based on current Medicare
regulations and policy based on the type of provider or supplier submitting the claims.
71 Fed. Reg. 20,754, 20,758 (April 21, 2006).

Part 489 of Title 42 applies generally to “providers” which must enter into provider
agreements to participate in Medicare. However, section 489.13 also applies to
“supplier” approval of entities such as portable x-ray services companies that, as a basis
for participation in Medicare, are subject to survey and certification by CMS or a state
agency. 42 C.F.R. § 489.13(a).

As a portable x-ray services company, Petitioner is designated a supplier under the Act
and regulations and has to meet all of the requirements of participation relevant to that
category of supplier. 42 C.F.R. Part 486, Subparts A-C. With regard to the effective date
of approval for Petitioner as a supplier, the regulations state that:

(b) All Federal requirements are met on the date of the survey. The agreement or
approval is effective on the date the survey . . . is completed, if on that date the
provider or supplier meets all applicable Federal requirements as set forth in this
chapter.

42 C.F.R. § 489.13(b).
IV. Summary Judgment

In Senior Rehabilitation and Skilled Nursing Center, DAB No. 2300 (2010), the
Departmental Appeals Board (Board) stated the standards for summary judgment:

Summary judgment is appropriate when the record shows that there is no genuine
issue as to any material fact, and the moving party is entitled to judgment as a
matter of law. Kingsville Nursing and Rehabilitation Center, DAB No. 2234, at 3
(2009), citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986). While the
Federal Rules of Civil Procedure (FRCP) are not binding in this administrative
appeal, we are guided by those rules and by judicial decisions on summary
judgment in determining whether the ALJ properly granted summary judgment.
See Thelma Walley, DAB No. 1367 (1992) .... The party moving for summary
judgment bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law.
Kingsville at 3, citing Celotex, 477 U.S. at 323. If the moving party carries its
initial burden, the non-moving party must “come forward with ‘specific facts
showing that there is a genuine issue for trial.” Matsushita Elec. Industrial Co. v.
Zenith Radio, 475 U.S. 574, 587 (1986) (quoting FRCP 56(e)). To defeat an
adequately supported summary judgment motion, the non-moving party may not
rely on the denials in its pleadings or briefs, but must furnish evidence of a dispute
concerning a material fact - - a fact that, if proven, would affect the outcome of the
case under governing law. /d. at 586, n. 11; Celotex, 477 U.S. at 322. In
determining whether there are genuine issues of material fact for trial, the reviewer
must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. U.S. v. Diebold, Inc., 369
USS. 654, 655 (1962). ... Whether summary judgment is appropriate is a legal
issue that we address de novo. Lebanon Nursing and Rehabilitation Center, DAB
No. 1918 (2004). In reviewing whether there is a genuine dispute of material fact,
we view the proferred evidence in the light most favorable to the non-moving
party. Kingsville at 4, and cases cited therein.

Senior Rehabilitation, DAB No. 2300, at 3. The Board has also noted that the role of an
administrative law judge (ALJ) in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not be assessing
credibility or evaluating the weight of conflicting evidence. Holy Cross Village at Notre
Dame, DAB No. 2291, at 4-5 (2009).

V. Findings of Fact and Conclusions of Law
1. The case can be decided based on CMS’s motion for summary judgment.
2. The effective date of Petitioner’s Medicare participation is May 26, 2009.

For purposes of summary judgment, I accept the material facts of the case set forth by
Petitioner. Petitioner asserts that from September 18, 2008 until May 26, 2009, when the
survey was performed, Petitioner was prepared for the survey, eligible for participation in
Medicare, and in compliance with all federal law. I accept Petitioner’s assertion that
employees of the state agency and of Pinnacle Business Solutions, Inc., the Medicare
carrier (carrier), either informed Petitioner that a survey would be forthcoming shortly
after Petitioner submitted its Medicare enrollment application, or did not inform
Petitioner that there was a moratorium on surveys or some other directive that would
delay Petitioner’s Medicare survey and enrollment. I accept that Petitioner was reassured
by CMS or the carrier that it would be able to bill for services possibly as early as July
10, 2008, not later than August 15, 2008, and certainly not later than September 18, 2008.
l accept that Petitioner expended money to lease its truck and equipment, obtain
insurance, and contract for staffing and billing services. I accept Petitioner’s assertion
that it has sustained approximately $100,000 in lost reimbursements as a result of having
the survey performed on May 26, 2009, instead of on an earlier date, and that Petitioner
worked assiduously to have the survey performed, and that Petitioner acted in good faith
during the entire enrollment process. P. Br. at 1-4; P. Ex. 1. Because I accept the
material facts asserted by Petitioner as the material facts of this case, and because I have
considered the facts in the light most favorable to Petitioner and have drawn all
reasonable inferences in favor of Petitioner, I find there is no need for the in-person
hearing requested by Petitioner to demonstrate its assertion that it provided mobile x-ray
services in good faith and should be reimbursed for them, or to demonstrate the
extraordinary financial hardship that CMS and the state agency caused by failing to act
reasonably and timely consistent with their obligations. P. Br. at 7, 9.

With regard to the legal issues involved, Petitioner argues that the only consistent
enrollment requirement under 42 C.F.R. § 489.13 is that an applicant meet all federal
requirements before billing privileges are extended. Petitioner contends that the
extension of billing privileges is not dependent upon the survey, but upon the date that
the applicant meets all federal requirements. While Petitioner acknowledges that
approval may be effective on the date of the survey if all federal requirements are met on
that date, it asserts the approval only relates to when billing privileges are extended and
not to when services may be provided by the applicant that may be reimbursed by
Medicare. P. Br. at 5-6. Petitioner references the Board’s decision in Renal
CarePartners of Delray Beach, LLC, DAB No 2271 (2009) for the proposition that it
should be permitted to bill and be reimbursed for services prior to the effective date of its
approval as long as it can demonstrate that all the services were provided in accordance
with the applicable federal regulations. P. Br. at 7-8. Petitioner misconstrues the Board’s
decision. In its decision, while the Board found that the enrollment regulations do not
treat CMS or contractor approval as an enrollment requirement that every provider or
supplier must meet to provide reimbursable items or services, it specifically noted that
enrollment regulations specify that the “effective date of reimbursement” is to be
determined by regulations that apply according to the type of provider or supplier
applying to enroll. Renal CarePartners of Delray Beach, LLC, DAB No. 2271, at 6.
Here the language of the regulation at 42 C.F.R. § 489.13(b) is clear and plain and
specifically requires that for a portable x-ray services provider the survey is the condition
precedent to an effective date, and the earliest date that a supplier such as Petitioner can
be approved (assuming that on the date of the survey it met all applicable federal
requirements).

Petitioner also asserts that CMS and the state agency have an obligation to act timely in
working through the application process. Failing to recognize their obligation to timely
conduct a survey after an application is submitted creates an “unconscionable situation in
which the applicant is required to incur prohibitive and substantial costs . . . to be
prepared for the survey that will be scheduled on some date that no one can determine.
The regulations cannot be so rigidly applied that they remove fairness and reasonableness
from the application process, especially when CMS and the state survey agency do not
timely inform an applicant that the state survey agency is prohibited or restricted from
performing any surveys for new suppliers who seek to participate in Medicare.” P. Br. at
6-7. Petitioner asserts CMS’s directive permitted the state agency to continue licensing
even if it could not perform the surveys timely. P. Br. at 7.

Petitioner’s arguments regarding what it terms unreasonable delay in scheduling the
survey, and its arguments regarding its reliance on the state agency or carrier
representations that led it to believe it would be reimbursed for services prior to the
survey date, are equitable arguments. However worthy those arguments may be, I have
no authority under equitable principles to establish an effective date earlier than that
contemplated by 42 C.F.R. § 489.13(b). Oklahoma Heart Hospital, DAB No. 2183
(2008); Forest Glen Skilled Nursing Center, DAB No. 1887 (2003).

IV. Conclusion

For the reasons set forth above, I grant CMS’s motion for summary judgment and affirm
CMS’s determination to approve Petitioner’s Medicare participation effective May 26,
2009, the date the state agency survey found Petitioner to be in compliance with all
applicable federal requirements.

/s/
Richard J. Smith
Administrative Law Judge

